Citation Nr: 1543190	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2006, for the award of a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine, 
L5-S1.

2.  Entitlement to an effective date earlier than September 20, 2006, for the award of a 20 percent rating for erectile dysfunction.

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression and sleep disturbances.

4.  Entitlement to service connection for a disability manifested by fatigue.

5.  Entitlement to service connection for a disability manifested by gastrointestinal signs or symptoms.

6.  Entitlement to service connection for a disability manifested by joint and muscle pain.

7.  Entitlement to service connection for a disability manifested by abnormal weight loss/gain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1991 to August 1991 and from November 1993 to April 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma and Houston, Texas.  Jurisdiction of this case currently resides with the Houston RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.




REMAND

Service Connection Claims and Claim to Reopen

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203 (2015).

Here, an August 2012 rating decision and September 2012 determination letter from the RO denied service connection for disability manifested by fatigue, disability manifested by gastrointestinal signs or symptoms, disability manifested by joint and muscle pain and disability manifested by abnormal weight loss/gain.  This rating decision also found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD.  In a statement received in March 2013, the Veteran submitted a timely NOD with respect to the fatigue, gastrointestinal, and psychiatric issues.  The Veteran's representative in a July 2015 Informal Hearing Presentation observed that he record before the Board does not show that the Veteran has been provided an SOC in response to this NOD.   They also argue that the NOD essentially addressed the weight loss and joint pain issues as those issues, respectively, overlap the gastrointestinal and fatigue claims.  The Board agrees.    Because the NOD placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Earlier Effective Date Claims

Here, a November 2007 rating decision awarded an increased 40 percent rating for service-connected intervertebral disc syndrome of the thoracolumbar spine and an increased 20 percent rating for service-connected erectile dysfunction, both effective September 20, 2006.  The Veteran appealed the effective dates assigned.  In a timely VA Form 9 received in January 2009, he requested a travel Board hearing at the RO on these issues. 

The Veteran was scheduled for a travel Board hearing at the Winston-Salem, North Carolina RO in August 2011; however, this hearing was cancelled.  In a letter received by the Houston RO in May 2012, the Veteran indicated that he had been notified of his travel Board hearing just days before the hearing.  The Board also noted that the Veteran was then and is currently living in Texas, not North Carolina.  In statements received in September 2014, February 2015 and March 2015, the Veteran requested to attend a videoconference hearing before the Board regarding the earlier effective date issues. 

A videoconference hearing on these issues has not yet been scheduled.  Therefore, the issues must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC to the Veteran and his representative in the matters of entitlement to service connection for disability manifested by fatigue, disability manifested by gastrointestinal signs or symptoms, disability manifested by joint and muscle pain and disability manifested by abnormal weight loss/gain, and the matter of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD.  Advise them of the time limit for filing a substantive appeal.

2.  Schedule the Veteran for a videoconference hearing before the Board on the issues of entitlement to effective dates earlier than September 20, 2006, for the award of a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine and the award of a 20 percent rating for erectile dysfunction.  Notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice of that hearing should be placed in the record.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, document this in the record.

Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

